Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 2015/0368460).
Paragraphs 11-13 of the reference disclose a composition which may contain 1-80% “nitrile-diene-based rubber aromatic vinyl graft terpolymer” and a “vinyl-unsaturated nitrile-alpha-methyl aromatic terpolymer” as in applicants “graft copolymer” of the third line of claim 1 and “first styrene-based copolymer” as applicants “first styrene based copolymer” at line 5 of claim 1 respectively. Note also that an “aromatic vinyl unsaturated nitrile aromatic maleimide terpolymer” may be added at paragraph 13 as in applicants “second styrene based copolymer at line 7 of claim 1.Note polycarbonate at paragraph 12 as in claim 7. Note that the composition may “further include” an unsaturated nitrile aromatic vinyl maleic anhydride based compatibilizer at paragraph 31 as in applicants “third styrene based copolymer” of claim 1 (present at a level of 2% as a styrene based copolymer in Example 11 as in claim 2). Regarding the term “vinyl aromatic” as used by the reference, note paragraph 26-28, 78 and 81 in the reference where the vinyl aromatic includes styrene. Regarding the amounts of claims 8 .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 2015/0368460) in view of Lee (US 2016/0326358).
The primary reference does not disclose the diameter of the rubber in their core shell polymer. The secondary reference at paragraph 92 discloses that the workable diameter for the core shell polymer in an ABS/PC composition is 270 nm. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use an ABS with 270 nm core diameter in the ABS/PC composition of the primary reference as taught by the secondary reference since this is the workable diameter for such a composition as taught by the secondary reference absent any showing of surprising or unexpected results.
The characteristic of claim 10 is not disclosed or suggested by Sohn either alone or in combination with another reference.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-2-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765